DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  All rejections under 35 35 USC 101 have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of all claim(s) under 35 USC 103 have been fully considered and are sufficient to overcome the previous rejections.  Therefore, the previous rejections have been withdrawn.  Claims 93-97, 104 are no longer rejected. However, upon further consideration, new ground(s) of rejection for claims 1-7, 18, 20, 23, 25-26, 29, 31-32  are made in view of Sorin et al (US 20190163191), Jules et al (US 9687982), and Konidaris et al (US 10723024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18, 20, 23, 25-26, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorin et al (US 20190163191; hereinafter referred to as Sorin) in view of Jules et al (US 9687982; hereinafter referred to as Jules).
Regarding Claim 1, Sorin teaches: A method of operation of a processor-based robot control system (see at least “method of operating a reconfigurable motion planning module” in par. 0072), the method comprising: 
for a first robot that will operate in an environment (see at least robot and obstacles in the environment in par. 0032), 
determining prior to a run time (see at least “The planning graph construction is performed offline (i.e., prior to real time motion planning)” in par. 0037), by the robot control system (see at least motion planning module 300 in Fig. 3), a plurality of planning graphs (see at least first and second programming phases for different robots/scenarios in par. 0072 and “First, a PRM of sufficient robustness is built during the programming stage” in par. 0073 and “Various configuration files that are relevant to different robot/planning graph combinations can be stored” in par. 0076), 
each planning graph respectively comprising a plurality of nodes connected by a plurality of edges, each node which represents, implicitly or explicitly, variables that characterize a respective state of the first robot in a configuration space of the first robot, and each edge which represents a transition between a respective pair of the states of the first robot, where the respective pair of states are represented by respective ones of a pair of nodes that are coupled by a respective edge in the respective planning graph (see at least “the planning graph construction component involves the creation of a graph of poses and motions in a robot's configuration space. ; 
for at least two or more of the edges of each of the planning graphs, generating prior to the run time, by the robot control system, a respective set of edge information that represents a volume swept by at least a portion of the first robot in transitioning between the states represented by the respective nodes that are coupled by the respective edge (see at least “The environment can be discretized into 3D regions of voxels. Then, all possible collisions between the swept volume of every motion in the PRM and the voxels in the discretized space are precomputed” in par. 0075 and “each edge defines a motion between poses” in par. 0037); 
storing prior to the run time, by the robot control system, the plurality of planning graphs and the sets of edge information in at least one nontransitory processor-readable storage (see at least “the motion planning module can include a hardware processor and memory storage. The memory storage can store a planning graph, such as a lattice or other probability road map, that was generated offline prior to real-time motion planning” in par. 0007 and edges as part of planning graph construction in par. 0037 and “A storage system includes storage media in the form of physical storage devices. The term “storage media” should not be defined as a transitory or propagating signal” in par. 0060 interpreted to show that the memory storage is non-transitory); 
based on at least a portion of the first robot having a first set of physical dimensions at a first time (see at least “PRMs were generated of various sizes for the six degree-of freedom Jaco II robotic arm made by Kinova” in par. 0109 ), providing, by the robot control system, the sets of edge information for a first one of the planning graphs to at least one processor (see at least “Precomputed collision data for the specific robot and planning graph involved is sent to a chip's motion planning module 300” in par. 0065 and planning graph including edge information in par. 0037 and “The collision detection module 310 can include a hardware processor” in par. 0070 and Fig. 3), and 
controlling the first robot during the runtime based on the sets of edge information for the first one of the planning graphs (see at least motion planning module computing a plan based on cost or collision risk information assigned to each edge in par. 0056 and making a single movement and repeating motion planning process during run time in par. 0057 interpreted as controlling the robot); and 
providing, by the robot control system, the sets of edge information for a second one of the planning graphs to the at least one processor (see at least switching to a new robot/planning graph combination and “providing precomputed collision data to the reconfigurable implementation of collision detection module 310 and optionally planning graph data” in par. 0069, the new precomputed collision data and planning graph data are interpreted as edge information for a second planning graph) and 
Sorin teaches controlling a second robot during the run time based on the sets of edge information for the second one of the planning graphs (see at least par. 0069) and teaches storing different planning graphs for a robot that comes in different sizes (see par. 0109). Sorin fails to teach wherein that the first robot can change to different set of physical dimensions at a second time, but Jules does teach:  
based on at least a portion of the first robot having a second set of physical dimensions at a second time, at least one dimension in the second set of physical dimensions different than a corresponding one of the dimensions of the first set (see at least end effectors 150A-150D being attachable to robot 120 in Fig. 1 and col. 7 lines 59-65 interpreted as the control system identifying that the robot has a new second set of physical dimensions). The control commands engine automatically identifies which end effector is attached and retrieves information/parameters on the physical properties of the end effector (see col. 18 lines 14-39). The parameters include full 3D models of the end effector that can be used to “utilize the geometric dimensions to prevent the user from defining a path that would undesirably contact an environmental object” (see col. 6 lines 20-33) and
controlling the first robot during the run time based on the at least one different physical dimension (see at least Fig. 6 step 620, col. 8 lines 30-32, col. 15 lines 36-45).
Given that Sorin already teaches providing the edge information for planning graphs associated with multiple robots to a processor, in combination, the references teach providing different edge/planning graph information in response to the determination that a new end effector is attached. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sorin to incorporate the teachings of Jules wherein the robot automatically identifies physical dimension changes due to a new end effector being attached and adjust path planning based on the new physical dimensions. The motivation to incorporate the teachings of Jules would be to ensure there is no undesirable contact due to a different end effector having different physical properties (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.
Regarding Claim 2, Sorin as modified by Jules teaches the method of claim 1 (see Claim 1 analysis). Sorin further teaches wherein the first robot has at least a first appendage that is selectively operable for movement with respect to the environment in which the first robot operates (see at least articulated robot with rigid bodies connected by joints in par. 0031 and robot moving to different joint positions within its environment in par. 0032), Sorin also teaches providing the sets of edge information for a first one of the planning graphs to at least one processor (see at least “providing…planning graph data and logical/physical node mapping to the reconfigurable implementation of shortest path module 320” in par. 0069, the shortest path module is interpreted as implemented by a processor)
Sorin fails to teach the following, but Jules does teach: a first end effector attached to the first appendage (see at least Fig. 4A element 450), the first end effector selectively operable for movement between at least a first and a second end effector arrangements (see at least open and closed states of gripper in col. 6 lines 20-25), and further comprising: 
determining, by the robot control system, that the first end effector attached to the first appendage is in a first end effector arrangement, wherein the first set of physical dimensions represent a set of dimensions of the first end effector in the first end effector arrangement (see at least robot determining features of the claws of the end effector and retrieving parameters belonging to the end effector from the end effectors parameter database in col. 20 lines 13-20; see also exact 3D model of the end effector in the respective state included in parameters in col. 16 lines 28-31 and open state interpreted as first end effector arrangement in col. 15 lines 30-45 ); and 
wherein determining a motion path is in response to the determination that the first end effector attached to the first appendage is in the first end effector arrangement. (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as providing an edge with no collisions based on the dimensions of the end effector in both the open and closed states, the open state is interpreted as the first end effector arrangement).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can open and close, and 3D models of the end effector defining the voxels of the motion path in both states are used to determine a satisfactory motion path. Given that Sorin already teaches providing the edge information to a processor, in combination, the references teach providing the edge information in response to the determination of the end effector arrangement. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.
	Regarding Claim 3, Sorin as modified by Jules teaches The method of claim 2 (see Claim 2 analysis). Sorin teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see at least various further comprising: 
	determining, by the robot control system, that the first end effector attached to the first appendage is in a second end effector arrangement (see at least robot determining features of the claws of the end effector and retrieving parameters belonging to the end effector from the end effectors parameter database in col. 20 lines 13-20; see also exact 3D model of the end effector in the respective state included in parameters in co. 16 lines 28-31 and second state in col. 15 lines 30-45 interpreted as closed state, the closed state being the second end effector arrangement), wherein the second set of physical dimensions represents a set of dimensions of the first end effector in the second end effector arrangement (see at least 3D model of end effector in the second state interpreted as second set of physical dimensions in col. 15 lines 45-50 ); and 
	determining a motion path in response to the determination that the first end effector attached to the first appendage is in the second end effector arrangement (see at least restrictions on paths or way points determined based on 3D model of the end effector in the second state in col. 15 lines 45-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and end 

Regarding Claim 4, Sorin as modified by Jules teaches the method of claim 1 (see Claim 1 analysis).
	Sorin teaches providing the sets of edge information for a second one of the planning graphs to at least one processor (see at least various configuration files stored for different robot/planning graph combinations and providing planning graph data to shortest path module in par. 0069) but fails to teach an appendage with an end effector. 
	However, Jules does teach wherein the first robot has at least a first appendage (see at least Fig. 4A element 420) that is selectively operable for movement with respect to the environment in which the first robot operates (see at least frames of robot motion in Fig. 4A-4D), and 
a first end effector is attached to the first appendage (see at least Fig. 4A element 450), the first end effector selectively operable for movement between at least an un-grasped arrangement and a grasped arrangement (see at least open state and closed state of gripper in col. 6 lines 20-25, open state interpreted as un-grasped arrangement and closed state interpreted as grasped arrangement ), at least one of a size or shape of a volume occupied by the first end effector in the grasped arrangement being different from at least one of a size or shape of a volume occupied by the first end effector in the un-grasped arrangement (see at least separate 3D models defined for each open and closed states of gripper in col. 6 lines 20-25), and further comprising: 
determining, by the robot control system, that the first end effector attached to the first appendage is in the un- grasped arrangement; wherein determining motion planning is in response to the determination that the first end effector attached to the first appendage is in the un-grasped arrangement (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states, the open state is interpreted as the un-grasped arrangement); and 
determining, by the robot control system, that the first end effector attached to the first appendage is in the grasped arrangement; wherein determining a motion plan is in response to the determination that the first end effector attached to the first appendage is in grasped arrangement (see at least Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can grasp and ungrasp, and 3D models of the end effector defining the voxels of the motion in both states are used to determine the motion path. Given that Sorin already teaches providing the edge information to a processor, in combination, in combination, the references teach providing the edge information in response to the determination of the end effector arrangement. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.

	Regarding Claim 5, Sorin as modified by Jules teaches the method of claim 1 (see Claim 1 analysis). Sorin teaches providing the sets of edge information for a first one of the planning graphs to at least one processor (see at least various configuration files stored for different robot/planning graph combinations and providing planning graph data to shortest path module in par. 0069) but fails to teach an appendage with an end effector. 
 However, Jules does teach:
 wherein the first robot has at least a first appendage (see at least Fig. 4A element 450) that is selectively operable for movement with respect to the environment in which the first robot operates (see at least frames of robot motion in Fig. 4A-4D), and, further comprising: 
determining, by the robot control system, that the first robot has a first end effector attached to the first appendage, wherein the first set of physical dimensions represent a set of dimensions of the first end effector attached to the first appendage; and wherein providing the sets of edge information for a first one of the planning graphs to at least one processor is in response to the determination that the first robot has a first end effector attached to the first appendage (see at least controller automatically transmitting data packet with end effector parameters in response to attachment of end effector to the robot in col. 9 lines 44-51 and Fig. 4A-4C element 450 and robot defining path having one or more waypoints that would not undesirably contact an object when the end effector is in the second state, which is the closed state, whereas the end effector would undesirably contact an object when the end effector is in the open state in col. 15 lines 34-45 interpreted as determining the motion path based on the dimensions of the end effector in both the open and closed states).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can open and close, and 3D models of the end effector defining the voxels of the motion path in both states are used to determine the motion path. Given that Sorin already teaches providing the edge information to a processor, in combination, in combination, the references teach providing the edge information in response to the 

Regarding Claim 6, Sorin as modified by Jules teaches the method of claim 5 (see Claim 5 analysis). Sorin teaches providing the sets of edge information for a first one of the planning graphs to at least one processor (see at least various configuration files stored for different robot/planning graph combinations and providing planning graph data to shortest path module in par. 0069) but fails to teach an appendage with an end effector. 
However, Jules does teach further comprising: 
	determining, by the robot control system, that the first robot has a second end effector attached to the first appendage (see at least Fig. 7A interpreted as second end effector and each end effector in fig. 7A-7C having different parameters defining the 3D model in col. 19 lines 19-31), the second end effector different from the first end effector in at least one of shape or size (see at least controller automatically transmitting data packet with end effector parameters in response to attachment of end effector to the robot in col. 9 lines 44-51 and two claw end effector in Fig. 4A-4D interpreted as first end effector and end effector in Fig. 7A has four claws, interpreted as a different shape and size), wherein the second set of physical dimensions represent a set of dimensions of the second end effector attached to the first appendage (see at least parameter values for end effectors in Fig. 7A-7C differing in col. 19 lines 19-31); and wherein 
determining motion planning is in response to the determination that the first robot has a second end effector attached to the first appendage (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and a second end effector that has a different 3D model defining the voxels taken up that are used to determine a motion path. Given that Sorin already teaches providing the edge information to a processor, in combination, in combination, the references teach providing the edge information in response to the determination of the end effector arrangement. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible by automatically detecting the type of end effector attached and using its respective parameters.
Regarding Claim 18, Sorin teaches a method of operation of a processor-based robot control system (see at least processor and motion planning module in par. 0059), the method comprising: 
for a first discretized representation of an environment in which at least a first robot will operate, the environment occupied by one or more obstacles, supplying, by the robot control system, at least a portion of the first discretized representation of the environment to at least one processor (see at least “Perception can be carried out by any suitable computer vision and sensing architecture. In general, the model of the environment can be considered to be in the form of an occupancy grid, which is a data structure representing which regions of the space contain obstacles in a discretized view of the environment” in par. 0036 and “the host (e.g., robot system) sends perception data to the motion planning module 300” in par. 0036 interpreted as providing the perception data to a processor); 
for each edge of a first planning graph of a plurality of configuration-space planning graphs stored in memory relative to the at least one processor (see at least various configuration files stored for different robot/planning graph combinations and providing planning graph data to shortest path module in par. 0069 and “A planning graph is stored in the memory storage” in par. 0049), 
wherein each planning graph of the plurality of planning graphs is associated with a different robot with different physical dimensions (see at least “The user can store various configuration files relevant to different robot/planning graph combinations” in par. 0069 and generating PRMs for various size configurations of a robot in par. 0109), providing, by the robot control system, a respective set of edge information to the at least one processor (see at least “providing… planning graph data and logical/physical node mapping to the reconfigurable implementation of shortest path module 320” in par. 0069), the respective set of edge information which represents a volume swept by at least a portion of the first robot in transitioning between a pair of states of the first robot (see at least “The environment can be discretized into 3D regions of voxels. Then, all possible collisions between the swept volume of every motion in the PRM and the , the pair of states of the first robot represented by respective ones of a pair of nodes of the first planning graph, the respective pair of nodes which are coupled by a respective edge of the first planning graph, the respective edge which represents a transition between the respective pair of states of the first robot graph (see at least “the planning graph construction component involves the creation of a graph of poses and motions in a robot's configuration space. In some cases, each node in the graph completely defines the state of the robot in a specific pose, and each edge defines a motion between poses” in par. 0037), 
wherein providing a respective set of edge information for each edge of the first planning graph to the at least one processor includes retrieving the respective set of edge information (see at least “the perception data is compared by the hardware processor to the precomputed collision data stored in the memory storage to determine collisions” in par. 0070, comparing the precomputed collision data with perception data is interpreted to include retrieving it from the memory storage) from a nontransitory storage (see at least par. 0060 for non-transitory storage, the memory storage of the collision detection module is interpreted as such) during a run time period (see at least “during the runtime phase, the host (e.g., robot system) sends perception data to the motion planning module 300” in par. 0068 and “as perception data is received” in par. 0070 interpreted to mean during run time), the respective set of edge information which was stored to the nontransitory storage during a pre-run time period (see at least “precomputed” collision data stored in memory in par. 0070 meaning stored prior to run time);  
identifying, by the robot control system, any of the edges of the first planning graph that the corresponding transition would result in a collision between at least a portion of the robot and at least a portion of at least one of the one or more obstacles in the environment (see at least “the perception data is compared by a hardware processor of the motion planning module to the precomputed collision data stored in the memory storage to determine collisions” in par. 0070), 
controlling the first robot during the run time period according to a first motion plan that is based on the first planning graph (see at least motion planning module receiving planning graph data in Fig. 3) and the identifying of any of the edges of the first planning graph that the corresponding transition would result in a collision (see at least “during the runtime phase, the host (e.g., robot system) sends perception data to the motion planning module 300. The perception data is a stream of which voxels are present in the current environment. The collision detection module 310 calculates which motions are safe and upon completion sends the results to the shortest path module 320…the collision detection module 310 modifies the planning graph accordingly by eliminating edges in collision. The shortest path module 320 then runs and returns a path, P, to the host.” in par. 0068, running and returning a path P to the host is interpreted as controlling the robot to move along that path).
Sorin does disclose different planning graphs for a robot that comes in different sizes (see par. 0109) but fails to teach determining when that robot takes up different sizes or shapes at different times. However, Jules does teach:
wherein determining a motion path is associated with a different set of physical dimensions of the first robot (see at least end effectors 150A-150D being attachable to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot has an appendage and end effector that can open and close, and 3D models of the end effector defining the voxels of the motion path in both states are used to determine a satisfactory motion path. Given that Sorin already teaches providing the edge information to a processor, in combination, the references teach providing the edge information in response to the determination of the end effector arrangement. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.
Regarding Claim 20, Sorin as modified by Jules teaches the method of claim 18 (see Claim 18 analysis). Sorin further teaches wherein providing a respective set of edge information to the at least one processor during the run time period (see at least “during the runtime stage,…the collision detector module (e.g., collision detection module 310 implemented using edge module of FIG. 4) streams in voxel IDs” par. 0081) includes, for each edge, applying the edge information (see at least “Each edge module compares that voxel ID against all of its stored data, and outputs true if there is any match” in par. 0081, note retrieving the edge information from storage to compare with voxel IDs is interpreted as providing edge information to a processor and applying the edge information to the respective parallel edge modules) for the respective edge to each of a plurality of circuits of the at least one processor in parallel during the run time period (see at least parallel edge modules in par. 0079 and Fig. 4 interpreted as circuits).
Regarding Claim 23, Sorin as modified by Jules teaches the method of claim 18 (see Claim 18 analysis). Sorin further teaches wherein providing a respective set of edge information to the at least one processor during the run time period (see at least “During the runtime stage, the collision detector module (e.g., collision detection module 310 implemented using edge module of FIG. 4) streams in voxel IDs” par. 0081) includes for each edge, applying to circuits of the at least one processor (see at least “Each edge module compares that voxel ID against all of its stored data, and outputs true if there is any match” in par. 0081, note retrieving the edge information from storage to compare with voxel IDs is interpreted as providing edge information to a processor and applying the edge information to the respective parallel edge modules) a respective set of edge information that represents, in terms of rectangular prisms (see at least rectangular prisms referred to as “boxes” in par. 0084 ), a volume swept by at least a portion of the first robot in transitioning between the states represented by the respective nodes that are coupled by the respective edge, the units of volume which each cover two or more voxels (see at least Fig. 6C and 6D, and “This can achieve .
Regarding Claim 25, Sorin as modified by Jules teaches the method of claim 18 (see Claim 18 analysis), Sorin as modified by Jules further teaches (references to Sorin) further comprising: 
for each edge of a second planning graph of the plurality of planning graphs (see at least various stored configuration files relevant to different robot/planning graph combinations in par. 0069 and PRMs generated for a robot with different size configurations in par. 0109), 
providing, by the robot control system, a respective set of edge information to the at least one processor, the respective set of edge information (see at least “Each edge module compares that voxel ID against all of its stored data, and outputs true if there is any match” in par. 0081, note retrieving the edge information from storage to compare with voxel IDs is interpreted as providing edge information to a processor) which represents a volume swept by at least a portion of the first robot in transitioning between a pair of states of the first robot (see at least “The environment can be discretized into 3D regions of voxels. Then, all possible collisions between the swept volume of every motion in the PRM and the voxels in the discretized space are precomputed” in par. 0075 and “each edge defines a motion between poses” in par. 0037), the pair of states of the first robot represented by respective ones of a pair of nodes of the second planning graph, the respective pair of nodes which are coupled by a respective edge of the second planning graph the respective edge which represents a transition between the respective pair of states of the first robot (see at least “the planning graph construction component involves the creation of a graph of poses and motions in a robot's configuration space. In some cases, each node in the graph completely defines the state of the robot in a specific pose, and each edge defines a motion between poses” in par. 0037), the second planning graph different from the first planning graph (see at least par. 0069 and 0109), 
wherein the providing a respective set of edge information for each edge of the second planning graph to the at least one processor includes retrieving the respective set of edge information from a nontransitory storage during the run time period (see at least “the perception data is compared by the hardware processor to the precomputed collision data stored in the memory storage to determine collisions” in par. 0070, comparing the precomputed collision data with perception data is interpreted to include retrieving it from the memory storage and see par. 0060 for non-transitory storage, the memory storage of the collision detection module is interpreted as such), the respective set of edge information which was stored to the nontransitory storage during the pre-run time period (see at least precomputed collision data stored offline in par. 0038 and nontransitory storage in par. 0060); and 
identifying, by the robot control system, any of the edges of the second planning graph that the corresponding transition would result in a collision between at least a portion of the robot and at least a portion of at least one of the one or more obstacles in the environment (see at least “during the runtime phase, the host (e.g., robot system) sends perception data to the motion planning module 300. The perception data is a stream of which voxels are present in the current environment. The collision detection 
controlling the first robot during the run time period according to a second motion plan that is based on the second planning graph and the identifying of any of the edges of the first planning graph that the corresponding transition would result in a collision (see at least” The shortest path module 320 then runs and returns a path, P, to the host.” in par. 0068, running and returning a path P to the host is interpreted as controlling the robot to move along that path).
As discussed in other claim analysis above, Sorin treats a robot with different size configurations as different robots with different planning graphs (see par. 0109) and fails to teach determining that a same first robot has changed in at least one physical dimension, but Jules does teach:
determining, by the robot control system, that the first robot will or has changed from a first arrangement to a second arrangement, the second arrangement different from the first arrangement (see at least end effectors 150A-150D being attachable to robot 120 in Fig. 1 and col. 7 lines 59-65 interpreted as the control system identifying that the robot has a new second set of physical dimensions). The control commands engine automatically identifies which end effector is attached and retrieves information/parameters on the physical properties of the end effector (see col. 18 lines 14-39). The parameters include full 3D models of the end effector that can be used to “utilize the geometric dimensions to prevent the user from defining a path that would undesirably contact an environmental object” (see col. 6 lines 20-33). Jules also 
Given that Sorin teaches all of the method steps with respect to storing a plurality of planning graphs for different robots or a robot that comes in different sizes, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sorin to incorporate the teachings of Jules wherein the robot determines that a different end effector has attached or has changed an open/close state and determine that a different configuration file with a second planning graph (taught by Sorin) needs to be used for motion planning. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with obstacles in the environment due to the arrangement change (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible.
	
Regarding Claim 26, Sorin as modified by Jules teaches the method of claim 25 (see Claim 25 analysis). Sorin fails to teach an appendage with an end effector, but Jules does teach: 
further comprising:  wherein the first robot includes a first appendage that is selectively operable for movement with respect to the environment in which the first robot operates (see at least Fig. 4A element 420 and frames of robot motion in Fig. 4A-4D), and determining, by the robot control system, that the first robot will or has changed from a first arrangement to a second arrangement includes determining that a second end effector is attached or being attached to the first appendage in place of a first end effector (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51 interpreted as determining that the robot has transitioned to a new end effector that changes its size or shape and see end effector in Fig. 4A-4D and end effector in Fig. 7A interpreted as first and second end effectors, respectively).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The motivation to incorporate the teachings of Jules would be to automatically detect and factor into motion planning size or shape changes to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible. 
Regarding Claim 31, Sorin as modified by Jules teaches the method of claim 18 (see Claim 18 analysis), Sorin further teaches wherein the at least one processor is at least one of a field programmable gate array (see at least FPGA in par. 0062) or application specific integrated circuit, and providing the respective set of edge information to at least one processor includes applying the edge information for one of the edges to each of a plurality of circuits of the at least one processor (see at least edge modules 421-1 to 421-n in par. 0079-0081 and Fig. 4).



Claim 7, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorin as modified by Jules and further in view of Prats et al (US 9687983; hereinafter referred to as Prats).

	Regarding Claim 7, Sorin as modified by Jules teaches the method of claim 1 (see Claim 1 analysis). Sorin further teaches providing the sets of edge information for a first one of the planning graphs to at least one processor, and providing the sets of edge information for a second one of the planning graphs to at least one processor (see at least various configuration files stored for different robot/planning graph combinations and providing planning graph data to shortest path module in par. 0069). 
	Sorin does disclose different planning graphs for a robot that comes in different sizes (see par. 0109) but fails to teach determining when that robot takes up different sizes or shapes at different times. However, Jules does teach:
	at least one of a size or shape of a volume occupied by the at least one of an robot in a first physical state is different from at least one of a size or shape of a volume occupied by the at least one of an robot in a second physical state (see at least end effector change from end effector in Fig. 4A-4D to end effectors in Fig. 7A-7C interpreted as the vehicle in the first and second physical states, respectively and robot being a wheeled device in col. 8 lines 33-38 interpreted as semi-autonomous or autonomous vehicle), and further comprising: 
	determining, by the robot control system, that the at least one of an robot is in the first physical state (see at least controller automatically transmitting data packet with ; wherein determining motion planning is in response to the determination that the at least one of an robot is in the first physical state (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32); and 
	determining, by the robot control system, that the at least one of an robot is in the second physical state (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51); wherein determining motion planning is in response to the determination that the at least one of an robot is in second physical state (see at least parameters for the particular end effector being determined by the control commands engine in col. 19 lines 32-35 and control commands engine using physical property parameters of an attached end effector when generating control commands in col. 8 lines 28-32);.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot is a vehicle that recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The motivation to incorporate the teachings of Jules would be to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible. 

wherein the first robot is at least one of an autonomous or semi-autonomous vehicle (see at least robot 190 in Fig. 1 with wheels 197A/B, arms 194A/B and end effectors 195A/B operating semi-autonomously part of the time in co. 7 lines 34-41) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Sorin as modified by Jules to incorporate the teachings of Prats wherein the robot has both an arm with an end effector and a base with wheels that allows it to move around as a vehicle either autonomously or semi-autonomously.  The motivation to incorporate the teachings of Prats would be to expand the area that that the robot can reach by enabling wheeled movement. 

Regarding Claim 29, Sorin as modified by Jules teaches the method of claim 25 (see Claim 25 analysis). 
Sorin does disclose different planning graphs for a robot that comes in different sizes (see par. 0109) but fails to teach determining when that robot takes up different sizes or shapes at different times. However, Jules does teach:
at least one of a size or shape of a volume occupied by the at least one of an robot in a first arrangement is different from at least one of a size or shape of a volume occupied by the at least one of an robot in the second arrangement (see at least end effector change from end effector in Fig. 4A-4D to end effectors in Fig. 7A-7C interpreted as the vehicle in the first and second physical arrangements, respectively , and 
wherein determining that the first robot will or has changed from a first arrangement to a second arrangement includes determining that the at least one of an robot is transitioning or has transitioned between in the first and the second arrangements of the at least one of an robot (see at least controller automatically transmitting data packet with end effector parameters in response to attachment to the robot in col. 9 lines 44-51 interpreted as determining that the robot has transitioned to a new end effector that changes its size or shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for providing sets of edge information for planning graphs taught by Sorin as modified by Jules to incorporate the teachings of Jules wherein the robot is a vehicle that recognizes configuration changes like an end effector change that will change the bounds of its size or shape and use this information to determine a motion path. The motivation to incorporate the teachings of Jules would be to automatically detect and factor into motion planning size or shape changes to avoid undesirable contact with objects (see col. 15 lines 34-45) while still maintaining the maximum range of motion possible. 
Both Sorin and Jules fail to explicitly teach a robot that has both an appendage with an attached end effector and is a vehicle, but Prats does teach
wherein the first robot is at least one of an autonomous or semi-autonomous vehicle (see at least robot 190 in Fig. 1 with wheels 197A/B, arms 194A/B and end effectors 195A/B operating semi-autonomously part of the time in co. 7 lines 34-41) 
.


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorin as modified by Jules and further in view of Konidaris et al (US 10723024; hereinafter referred to as Konidaris).

Regarding Claim 32, Sorin as modified by Jules teaches the method of claim 18 (see Claim 18 analysis), Sorin further teaches further comprising: 
storing the first discretized representation of the environment in a memory on the at least one processor (see at least “The environment can be discretized into 3D regions of voxels. Then, all possible collisions between the swept volume of every motion in the PRM and the voxels in the discretized space are precomputed” in par. 0075, the precomputed collision data is interpreted as a first discretized representation ; and 
after storing the first discretized representation of the environment in a memory on the at least one processor (see at least “the perception data is compared by the hardware processor to the precomputed collision data stored in the memory storage to determine collisions” in par. 0070, comparing the precomputed collision data with perception data is interpreted to include retrieving it from the memory storage),
Sorin and Jules fail to teach the following, but Konidaris dos teach receiving the set of edge information by the at least one processor from a storage that is separate from the at least one processor (see at least initial probabilistic road map created offline and stored on a storage system of the robot, and then used in real-time interpreted as received by the processing system in col. 4 lines 18-21; see also storage system separate from processing system in Fig. 9).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge information processing steps of the method taught by Sorin as modified by Jules to incorporate the teachings of Konidaris wherein edge information is stored in a storage that is separate from the at least one processor. The motivation to incorporate the teachings of Konidaris would be to perform as many calculations offline to avoid having to perform time-intensive or processing-intensive computations in the field (see col. 6 lines 45-51).


Allowable Subject Matter
Claims 93-97, 104 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al (US 8315738) discloses a multi-arm robot system that checks for interference between the robot arms based on their swept volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.M.K./          Examiner, Art Unit 3666                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666